Scott, Judge,
delivered the opinion of the court.
This judgment will be reversed. The probate court clearly erred in placing a judgment rendered in another state in the same class with those rendered in the courts of this state. The judgments of the sister states have no preference over any other debts. Only the judgments rendered in the courts of this state can be placed in the fourth class of demands. (Harness v. Green’s Adm’r, 20 Mo. 316.)
The bill of exceptions does not show but what the appeal was taken and the affidavit filed during the term of the court. The evidence disproving this is not preserved in the bill of exceptions.
The other judges concurring, the judgment will be reversed and the cause remanded.